DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on March 24, after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claim amendment with arguments/remarks April 27, 2022. Claims 1-5 have been amended. Accordingly, claims 1-5 remain pending. This communication is considered fully responsive and sets forth below.
4.	Objection to Specification: in the Response, filed April 27, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
5.	Claims Objections: in the Response, filed April 27, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
Allowable Subject Matter
6.	Claims 1-5 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Gao et al. (US 2019/0222349) and Zhang et al. (US 9,729,295) are generally directed to various aspects of the control message that comprises Downlink Control Information (DCI) carried on a Physical Downlink Control Channel (PDCCH), wherein the control message is scrambled with an identifier of the wireless device that is associated with Semi-Persistent CSI (SP-CSI) reporting and the identifier of the wireless device that is associated with SP-CSI reporting is a SP-CSI Cell Radio Network Temporary Identifier (SP-CSI-RNTI) of the wireless devices; the method of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters. 
However, in consideration of the Applicant’s submission of claim amendments with remarks on April 27, 2022, the information disclosure statement filed on March 24, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the transmitter is further configured to override, in a case that the uplink grant addressed to the C-RNTI of the third uplink grant overlaps in time domain with the configured uplink grant of the second uplink grant, the configured uplink grant of the second uplink grant,” and “to override, in a case that the configured uplink grant of the first uplink grant overlaps in a time domain with the uplink grant addressed to the C-RNTI of the third uplink grant, the 25uplink grant addressed to the C-RNTI of the third uplink grant,” as specified in claim 1. 
Dependent claims 2-5 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI ZHAO/Primary Examiner, Art Unit 2473